Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 27, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152753(65)(67)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  STAR TICKETS,                                                                               Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152753
  v                                                          COA: 322371
                                                             Oakland CC: 2014-138263-CB
  CHUMASH CASINO RESORT,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the separate motions of the American Indian Law
  Section of the State Bar of Michigan and the Indigenous Law & Policy Center at
  Michigan State University College of Law to participate as amicus curiae are
  GRANTED. The briefs submitted on January 20, 2016, by those amici in support of
  defendant-appellant’s application for leave to appeal are accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 27, 2016